DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1 and 3-12 allowed.
The following is an examiner’s statement of reasons for allowance: SHINOZAKI et al. (US 2017/0114590) is considered the closest prior art of record, disclosing methods and apparatuses for removing resin similar to those claimed.  The prior art of record does not teach or fairly suggest a method as claimed comprising removing an image substance of an image from a plastic recording material, wherein UV curable resin is applied to the recording material, cured via UV irradiation, and then attached with the image forming substance to a release body and released from the body, an apparatus as claimed configured so that resin applying means, UV light emitting means, and release bodies are opposed across a conveyance path of a material having images on both sides so that the images on both sides are lifted off and removed during conveyance, a means for conveying the recording material along a conveyance path on which a plurality of rollers that are rotated by a drive motor are disposed, or a mechanism for adjusting contact pressure between the surface of the recording material on which the UV curable resin has been applied and the surface of the release body with a driver roll and a pressing roll.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605.  The examiner can normally be reached on 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        April 21, 2021